Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 23-31, drawn to a metal organic framework nanoparticle comprising a zinc ion,  an imidazole linker, an outer surface comprising an extracellular vesicle membrane (EVM), with the nanoparticle encapsulating a protein, a peptide, a peptidomimetic, an antibody, a nucleic acid, a small molecule chemical compound, or a protein nucleic acid complex.
Group II, Claims 32-35, drawn to a method for making a metal-organic framework nanoparticle by self-assembly by mixing a first aqueous solution comprising a metal ion is mixed with a
second aqueous solution comprising an 2-methylimidazole.
Group III, Claims 36-40, drawn to a method for coating a metal-organic framework nanoparticle with an EVM.
Group IV, Claims 41-42, drawn to a method of targeted delivery of a protein to a cell comprising the administration of the composition in Group I.
Group V, Claim 43, drawn to a method for treating a disease or disorder in a subject comprising the administration of the composition in Group I.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
To comply with this requirement, Applicant must elect species as follows: 
Encapsulated material  – Elect ONE type of encapsulated material , for example, selected from those recited in Claim 23. 
Metal ion – Elect the identity of the metal, for example, zinc ion, recited in Claims 24, 27, 33, and 35.
Imidazole linker – Elect the identity of imidazole linker, for example 2-methylimidazole, as recited in Claims 25, 33, and 35.
Therapeutic peptide and disorder– Elect the identity of the peptide and the disorder to be treated, as applies to Claims 23, 26-27, and 43.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  at least 23, 32, 36, 41, and 43.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a metal organic framework (MOF) nanoparticle, this technical feature is not a special technical feature as it does not make a contribution over Zheng et al. (WO 2017/078609 A1, cited in the Written Opinion filed 11/25/2020),  hereinafter Zheng, in view of Rani et al. (Advanced Materials), hereinafter Rani. Whether a particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," is considered with respect to novelty and inventive step. The shared technical feature lacks novelty or inventive step because Zheng in view of Zhang has taught this technical feature. Zheng relates the invention of a metal-organic framework with encapsulated target-molecule, a process for the preparation of a metal-organic framework with encapsulated target-molecule, as well as the metal-organic framework with encapsulated target-molecule obtained by the process, and the use of the metal-organic framework with encapsulated target-molecule (Abstract). The MOF has a core-shell structure, wherein the core comprises the MOF and the encapsulated target-molecule (Claim 1); the MOF is prepared by mixing a target molecule with a metal salt , and a solution of organic linker, having imidazole structure, is added  (Claims 8-13). Suitable metal salts for use in the process according to the present invention comprises metal ions ... more preferably cobalt or zinc (p. 9, last paragraph to p. 10, 1st paragraph). Zheng recites that preferably, the metal-organic framework in the present invention is a zeolithic imidazolate framework (ZIF), ZIF-8 built from zinc ion and 2-methylimidazolate, has the further advantage that it is non-toxic, biocompatible, and stable under physiological conditions and decomposes under acidic conditions, which can be used to construct pH responsive drug delivery systems (p. 12, 2nd paragraph). The target-molecule for encapsulation in a MOF may be a biomacromolecule, such as a protein or DNA (p. 4, last paragraph to p. 5, 1st paragraph).
Zheng does not teach an outer surface comprising an extracellular vesicle membrane (EVM). Rani is in the same field of endeavor, teaching membrane encapsulated nanoparticles, and cures the deficiencies of Zheng. Rani teaches the exosome as a naturally secreted nanoparticle and its application in wound healing (Title). Rani describes the exosome as an extracellular vesicle (EV)  (Abstract; Fig. 1 legend; p. 5542, R. Col., 1st paragraph; Tables 1 and 2). Rani relates that EVs are one of the key secretory products of mesenchymal stem cells (MSCs) mediating cell-to-cell communication to enhance wound healing (Abstract). Table 2 summarizes the therapeutic potential of EVs, including the use of exosomes for encapsulating actives in a nanoparticle structure.
It would have been obvious to a person of ordinary skill in the art to combine zinc-imidazole MOF nanoparticle taught by Zheng with the outer surface of a nanoparticle comprising a membrane derived from an exosome taught by Rani because Rani teaches that EVs can be used as a nanoparticle, can be modified for targeted therapy, and used as nanovehicle to transfer RNAi and drugs to the target cells reducing the toxicity (Rani, Conclusion).
As the technical feature was known in the art at the time of the invention, this cannot be considered a special technical feature. Therefore, the technical feature claim elements are expressly taught or are rendered obvious by the prior arts. The technical feature is not above the prior arts, and therefore is not a special technical feature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The Examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./               Examiner, Art Unit 1616 


/Mina Haghighatian/             Primary Examiner, Art Unit 1616